DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, corresponding to claims 1-18 and 23-25 and Species B shown in figures 4A and 4B and corresponding to claims 1-18 and 23-25 in the reply filed on 19 March 2021 is acknowledged.
The following claims are withdrawn by Examiner for being drawn to a non-elected embodiment.  The claims are drawn to other embodiments and are not shown in the elected embodiment shown in figures 4A and 4B

CLAIM NUMBER
CLAIMED FEATURE
FIGURE/ EMBODIMENT
2 and 3
Anchoring layer 160
Fig 12A/ Species K
4 and 7
Body-facing surface 96
Fig 2/ Species G
5
Fitting system 100
Fig 9/ Species H
6
Rib member 104
Fig 12B/ Species K
8
First 60 and third 40 layers coupled at the edges of the first and third layers
Fig 7A

First 60 and third 40 layers coupled at a perimeter of the MDS 20
Fig 7A
10, 15
Coupling 110
Fig 12A/ Species K
11	
Intermediary layers 70a-c
Fig 8
14
Plurality of filaments 50
Figs 5A, 5B, 6A, 6B and disclosed on page 14 line 15-25
16
Fourth layer 30 coupled to third layer 40 at the perimeter of the third layer 40
none
23-25
Plurality of modular disengaging systems 20
Fig 12A


Claims 2-11, 14-16, and 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 March 2021.

Status of Claims
	Claims 1-25 are pending and claims 2-11, 14-16, and 19-25 are withdrawn, leaving claims 1, 12, 13, 17, 18 presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshizaki et al. (CA 2,864,522 C, hereinafter, "Hoshizaki").

As to claim 1, Hoshizaki discloses a modular disengaging system for interfacing with the body of a user (head protection, title), comprising: a first layer couplable to a body-facing surface of a protective equipment (12); a second layer positioned adjacent to the first layer (11); a third layer positioned adjacent to the second layer (13); and a fourth layer positioned adjacent and coupled to the third layer (16c), the fourth layer configured to contact the body of the user (capable of contacting); wherein the first layer is coupled to the third layer to form an enveloped space enclosing at least a portion of the second layer between the first layer and the third layer (see figs, “bladder 10”); 

As to claim 12, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the second layer comprises a lubricant (page 11 line 10-15 discloses a low friction liquid or gel 11).  

As to claim 13, Hoshizaki discloses the modular disengaging system of Claim 12, wherein the lubricant is selected from the group consisting of a liquid, a solid, and a gas (page 11 line 10-15 discloses a low friction liquid or gel 11).

As to claim 17, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the fourth layer is coupled to the surface of the third layer (fig 5, see page 13 line 5-10).  

As to claim 18, Hoshizaki discloses the modular disengaging system of Claim 1, wherein a plurality of fourth layers are coupled to the third layer (16B and 16C which are coupled directly or indirectly to the third layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN

Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732